Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant asserts that Claims 1, 3-15 and 21-26 are pending, of which claims 1, 11, and 
21 are independent. Claims 1, 3-10, and 21-25 were withdrawn by the Office pursuant to a restriction requirement. Claims 16-20 were previously cancelled. Claim 2 is cancelled in this response. Claim 26 is newly added and therefore the search and examination of claims 1, 3-10 and 21-25 can be made without serious burden.

Applicant’s arguments, see page #8, last paragraph, filed 3/22/22, with respect to the amendments and the rejoining of previously restricted claims have been fully considered and are persuasive.  The restriction of claims #1-10 and 21-25 has been withdrawn and Claims #1, 3-15, 21-26 will be examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising heating a spin on carbon layer and crosslinking the carbon layer with a backbone polymer (Aspen et al., 2003/0017635; Glodde et al., 9,671,694; McKenzie et al., 2009/0280435), it fails to teach either collectively or alone, wherein a spin on carbon composition comprises a carbon backbone polymer, a first crosslinker, and a second crosslinker, the first crosslinker is a monomer, oligomer, or polymer, and the second crosslinker is a monomer, oligomer, or polymer, wherein the first and second crosslinkers are different from each other, and wherein when either of the first crosslinker or the second crosslinker is a polymer, the polymer is a different polymer than the carbon backbone polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1, 3-15, 21-26 are allowed.
Claim #1 
The spin on carbon composition comprises a carbon backbone polymer, a first crosslinker, and a second crosslinker, the first crosslinker is a monomer, oligomer, or polymer, and the second crosslinker is a monomer, oligomer, or polymer, wherein the first and second crosslinkers are different from each other, and wherein when either of the first crosslinker or the second crosslinker is a polymer, the polymer is a different polymer than the carbon backbone polymer.

Claim #11
A first crosslinker, wherein the first crosslinker is a monomer, oligomer, or polymer; and a second crosslinker, wherein the second crosslinker is a monomer, oligomer, or polymer, wherein the first and second crosslinkers are different from each other, and wherein when either of the first crosslinker or the second crosslinker is a polymer, the polymer is a different polymer than the carbon backbone polymer.

Claim #21
Forming a photoresist layer over the spin on carbon layer, wherein the middle layer has a different composition than the spin on carbon layer and photoresist layer, wherein the first and second crosslinkers are different from each other, and wherein when either of the first crosslinker or the second crosslinker is a polymer, the polymer is a different polymer than the carbon backbone polymer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
06/03/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898